UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-25766 Community Bank Shares of Indiana, Inc. (Exact name of registrant as specified in its charter) Indiana 35-1938254 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 101 W. Spring Street, New Albany, Indiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code812-944-2224 Not applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.TYes£No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).£YesTNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filer £Accelerated Filer£Non- Accelerated FilerTSmaller Reporting Company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).£YesTNo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS:Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.£Yes£No APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:3,261,886 shares of common stock were outstanding as of August 12, 2009. COMMUNITY BANK SHARES OF INDIANA, INC. INDEX Part I Financial Information Item 1. Financial Statements Page Consolidated Balance Sheets 4 Consolidated Statements of Operations and Comprehensive Loss 5 Consolidated Statement of Changes in Shareholders’ Equity 7 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 49 Part II Other Information Item 1. Legal Proceedings 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 4. Submission of Matters to a Vote of Security Holders 50 Item 6. Exhibits 50 Signatures 51 Exhibit Index 52 Index PART I - FINANCIAL INFORMATION COMMUNITY BANK SHARES OF INDIANA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (In thousands, except share data) ASSETS Cash and due from financial institutions $ $ Interest-bearing deposits in other financial institutions Securities available for sale Loans held for sale Loans, net of allowance for loan losses of $18,371 and $9,478 Federal Home Loan Bank and Federal Reserve stock Accrued interest receivable Premises and equipment, net Company owned life insurance Goodwill — Other intangible assets Foreclosed and repossessed assets Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits Non interest-bearing $ $ Interest-bearing Total deposits Other borrowings Federal Home Loan Bank advances Subordinated debentures Accrued interest payable Other liabilities Total liabilities Commitments and contingent liabilities — — Shareholders’ equity Preferred stock, without par value; 5,000,000 shares authorized; none issued or outstanding — — Preferred stock, series A, without par value; 19,500 shares authorized; 19,468 and 0 issued and outstanding in 2009 and 2008, respectively; liquidation preference of $19,468 — Common stock, $.10 par value per share; 10,000,000 shares authorized; 3,863,942 shares issued; 3,262,061 and 3,242,577 outstanding in 2009 and 2008, respectively 386 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost (2009- 601,780 shares, 2008- 621,365 shares) ) ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to consolidated financial statements. 3 Index PART I - FINANCIAL INFORMATION COMMUNITY BANK SHARES OF INDIANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest and dividend income Loans, including fees $ Taxable securities Tax-exempt securities Federal Home Loan Bank and Federal Reserve dividends 17 Interest-bearing deposits in other financial institutions 32 55 98 Interest and dividend income Interest expense Deposits Other borrowings Federal Home Loan Bank advances Subordinated debentures Interest expense Net interest income Provision for loan losses Net interest income (expense) after provision for loan losses ) ) Non-interest income Service charges on deposit accounts Commission income 7 42 40 90 Net gain on sales of available for sale securities Mortgage banking income 60 Gain on sale of loans - - Earnings on company owned life insurance Change in fair value and cash settlement of interest rate swap - 23 - Interchange income Other income 61 Non-interest income Non-interest expense Salaries and employee benefits Occupancy Equipment Data processing Marketing and advertising Legal and professional service fees FDIC insurance premiums 26 42 Goodwill and other intangible asset impairment - - Prepayment penalties on extinguishment of debt - - Foreclosed assets, net 27 56 Other expense Total non-interest expense Income (loss) before income taxes ) 87 ) Income tax expense (benefit) 40 Net income (loss) ) ) Preferred stock dividends and discount accretion ) - ) - Net income (loss) available to common shareholders $ ) $ $ ) $ 4 Index PART I - FINANCIAL INFORMATION COMMUNITY BANK SHARES OF INDIANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Earnings (Loss) per common share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Dividends per common share $ Comprehensive loss $ ) $ ) $ ) $ ) 5 Index PART I - FINANCIAL INFORMATION COMMUNITY BANK SHARES OF INDIANA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Dollar amounts in thousands, except per share data)
